ORDER
The Petition for Review came before the court at conference on July 16, 1991.
On consideration,
IT IS ORDERED that the Petition for Review is granted as to Issue A and denied as to Issues B and C.
The court requests the views of the Attorney General by amicus brief, limited to thirty pages and filed on or before September 16, 1991, regarding Issue A, which reads as follows:
Are the communications between the Appellee, a D.O.C. inmate, and his lay legal representative privileged either by operation of A.R.S. Section 13-4062 or the Due Process Clause of the Fourteenth Amendment of the United States Constitution and/or Article II, Section 4 of the Arizona State Constitution?
IT IS FURTHER ORDERED that appellee may file a response, limited to fifteen pages, on or before October 7, 1991.
IT IS FURTHER ORDERED that the case be set for oral argument.